COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Joseph Lee Taylor v. The State of Texas

Appellate case number:      01-15-00800-CR

Trial court case number:    76613-CR

Trial court:                239th District Court of Brazoria County

       Appellant, Joseph Lee Taylor, has filed a “Motion for Extension of Time to File
Response to Notice Regarding Certification of Defendant’s Right of Appeal.” On August
4, 2016, the Clerk of this Court notified appellant that the trial court’s “Certification of
Defendant’s Right of Appeal” indicated that he had waived the right of appeal and the
Court might dismiss the appeal for want of jurisdiction unless he filed a response
showing that the Court had jurisdiction of the appeal by August 18, 2016. Appellant
requests an extension to October 17, 2016 to respond to the notice. The motion is
granted in part.

        Appellant’s response to the August 4, 2016 notice must be filed no later than 30
days from the date of this order. If a meritorious response is not timely received in the
form described in the August 4, 2016 notice, the Court may dismiss the appeal for want
of jurisdiction without further notice.

       It is so ORDERED.



Judge’s signature: /s/ Terry Jennings
                     Acting individually       Acting for the Court


Date: August 23, 2016